ANDREWS, Judge.
This matter is before the court on the petition of the attorney for the defendant, Martha Toole Harrison, for a rule to show cause why the plaintiff, Richard V. Harrison, should not be held in contempt of this court for failure to pay attorney’s fees and court costs allowed the defendant by this court on appeal.
This court by per curiam opinion in this cause affirmed on May 27, 1964 the final decree entered by the trial court, Harrison v. Harrison, Fla.App.1964, 165 So.2d 235. On the same day the court allowed the attorney for the defendant a fee of $350.00 and costs of $259.30, which by the admission of the plaintiff have not been paid.
Florida Appellate Rule 3.16(e), 31 F.S.A., provides that an appellate court may upon proper request therefor allow fees for services on appeal. Florida Appellate Rule 3.16(b) provides that all court costs, including appellate court, shall be taxed by the trial court. Grove Press, Inc. v. State ex rel. Gerstein, Fla.App.1964, 166 So.2d 690. Attorneys’ fees have been held to be suit money, and collection thereof may be enforced in the same manner as alimony and support of children upon proper judgment therefor being entered. Orr for Use and Benefit of Walton v. Orr, 1939, 141 Fla. 112, 192 So. 466; Smith v. Smith, 1925, 90 Fla. 824, 107 So. 257; §§ 65.11 and 65.16, Fla.Stat.Annot.
Section 59.27, F.S.A., provides that the decision and determination of an appellate court shall be carried into execution by the officers of the lower court a quo without expressed direction of the appellate court. Accordingly, the trial court has the authority without expressed direction of this court to execute the judgment of this court awarding attorney’s fees on appeal.
Petition denied without prejudice to the right of the petitioner to apply to the trial court for a rule to show cause.
ALLEN, C. J., and SHANNON, J., concur.